DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: a typographical error. On page 13 of the specification, the “upper surface” should be denoted as --12d--, not “12e”. Furthermore, page 13 (lines 14-15) describes the lower surface 12e having a shallow “convex” profile, but page 8 (lines 12-13) describes the lower surface having a “concave” profile. Appropriate corrections are required. It is noted that if the applicant meant for the lower surface to have a “convex” profile, then claim 12 would also need to be amended to reflect the change (since claim 12 currently recites that the head includes a “concave” lower surface).

Claim Objections
Claims 18, 20, and 22 are objected to because of the following informalities:  These claims depend upon cancelled claim 16 and should be amended to depend from claim 1 (as interpreted for examination purposes). Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-5, 9, 12, 17-18, 22-25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. EP [2586420].
	With respect to Claim 1, Craig discloses: (Figure 1) An artificial teat (feeding utensil 1) for use as a pacifier, the teat being a single unit having a neck (connecting region or part 44) and a head (teat 40), wherein the head is solid (The food retaining region 42 of the teat 40 is formed with a solid interior, [0022]). 
	With respect to Claim 2, Craig discloses: An artificial teat according to claim 1, wherein the neck and head are flexible relative to each other (…the teat is formed of a flexible polymer, [0015]).
	With respect to Claim 3, Craig discloses: (See figures 1 or 3) An artificial teat according to claim 1, wherein the teat includes a waist, or narrowing, in its width and/or depth where the neck joins the head (… the width of the biteable region 44 (i.e. in the horizontal plane) gradually increases as it extends towards the food retaining region 42…the relatively narrow base of the biteable region 44, near the handle 10, [0024]).
With respect to Claim 4, Craig discloses: An artificial teat according to claim 1, wherein the neck includes a cavity (cavity 43, the interior of the biteable/connecting region 44 is provided with an air filled cavity 43, [0025]).
With respect to Claim 5, Craig discloses: An artificial teat according to claim 1, wherein the neck has a length that is less than about 30% of the total length of the teat, or optionally the neck has a length that is between about 20% to 30% of the total length of the teat (See annotated figure 2 for boundaries of the neck, It is the examiner’s position that the neck is between shield 30 and before the end of cavity 43. It is the examiner’s position that the neck is less than about 30% of the entire length of the teat).
[AltContent: textbox (See annotated figure to the left. The solid black arrows point to the boundaries of the neck region. )]
    PNG
    media_image1.png
    184
    287
    media_image1.png
    Greyscale



With respect to Claim 9, Craig discloses: An artificial teat according to claim 1, wherein the head is angled upwards from a transverse (horizontal) plane (See annotated figure below).
[AltContent: textbox (See annotated figure to the left. The black arrows demonstrate the horizontal plane line and the angle the head is angled up towards. )]
    PNG
    media_image2.png
    184
    291
    media_image2.png
    Greyscale

With respect to Claim 12, Craig discloses: An artificial teat according to claim 1, wherein the head includes a convex upper surface, and/or the head includes a concave lower surface (See annotated figure 2 below). 
[AltContent: textbox (See annotated figure to the left. The arrows point to the convex upper surface and the concave lower surface. )]
    PNG
    media_image3.png
    180
    283
    media_image3.png
    Greyscale

 Claim 17, Craig discloses: An artificial teat according to claim 1, wherein the teat is attached to a shield (Figure 1, shield 30).
With respect to Claim 18, Craig discloses: An artificial teat according to claim 16, wherein the shield includes one or more vent hole (Figure 1, ventilation holes 32), and/or wherein the one or more vent hole comprises between about 30%-45% of the shield (See annotated figure below; it is the examiner’s position that the holes amount to about 30-45% of the entire shield of the teat).
With respect to Claim 22, Craig discloses: An artificial teat according to claim 16, wherein the shield includes a grip on a face opposite the teat (Figure 1, handle 10).
With respect to Claim 23, Craig discloses: An artificial teat according to claim 22, wherein the grip includes a recess (See annotated figure below).
[AltContent: textbox (See annotated figure to the left. The arrow points to the recess in the grip)]
    PNG
    media_image4.png
    275
    287
    media_image4.png
    Greyscale

With respect to Claim 24, Craig discloses: An artificial teat according to claim 1, for treating or soothing of discomfort, or normalizing cranial rhythmic impulses in an infant (…the handle provides a teething surface for soothing the baby's gums, [0029]).
With respect to Claim 25, Craig discloses: An artificial teat according to claim 24, herein the infant has abnormal or disrupted cranial rhythmic impulses (…the handle provides a teething surface for soothing the baby's gums, [0029]; Examiner understands that if the device of the prior art is meant to soothe, then an infant with abnormal or disrupted cranial rhythmic impulses can be soothed said device and the limitation is met).
With respect to Claim 27, Craig discloses: An artificial teat according to claim 24, wherein the infant is healthy (…present invention relates to a feeding utensil for a baby and, in particular, a feeding spoon/soother for use when feeding a baby, [0001]; Examiner understands that the device of the prior art may be used for a healthy baby as the device is meant to help soothe/feed a baby. It is the examiner’s position that the prior art meets the claim limitation).
With respect to Claim 28, Craig discloses: An artificial teat according to claim 24, wherein the infant is from new born up to about 2 years of age (…the handle provides a teething surface for soothing the baby's gums, [0029]; Examiner understands that babies typically teeth between the time they are born and the next few years, so therefore the device of the prior art can be used for a newborn up to about 2 years and the claim limitations are met).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. EP [2586420] in view of Visher et al. US PG Pub [2010/0308002].

With respect to Claim 7, Craig discloses: An artificial teat according to claim 1, wherein the head has …medical grade silicone rubber (The resilience of the silicone material forming the teat 40, [0031]).
Craig fails to disclose: wherein the head has a Shore hardness for medical grade silicone rubber of between about 10 and 30, or optionally the head has a Shore hardness for medical grade silicone rubber of between about 18 and 25.
Within the same field of teat, Visher teaches: wherein the head has a Shore hardness for medical grade silicone rubber (…first component is preferably silicone, in particular liquid silicone or solid silicone rubber, [0019]) of between about 10 and 30, or optionally the head has a Shore hardness for medical grade silicone rubber of between about 18 and 25 (See figure 1, parent material 100, The hardness of the parent material is preferably from 15 to 50 Shore A, preferably 20 Shore A, [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the silicone of Craig to have a shore hardness of between about 10 and 30 as taught by Visher for the purpose of providing the head with a suitable material for sucking and chewing for babies and small children…in particular a suction nipple for a bottle, a teat, a drinking spout, or a teething ring or any other article for chewing, [0021]. 
With respect to Claim 14, Craig discloses: An artificial teat according to claim 1.

Within the same field of teat, Visher teaches: wherein the teat is made from natural latex (…known elastomers are a suitable parent material, more particularly silicone, preferably liquid silicone or solid silicone rubber, latex, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teat of Craig to be made from a natural latex as taught by Visher for the purpose of elastomeric materials described…are permissible for mouthpieces of this type, [0043]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. EP [2586420] in view of Engebretson et al. US Patent No. [5275619] .
 With respect to Claim 10, Craig discloses: An artificial teat according to claim 1.
Craig fails to disclose: wherein the head has a width of between about 15 and 20 mm, and/or the head has a length of the head of between about 20 and 30 mm.
Within the same field of teat, Engebretson teaches: wherein the head has a width of between about 15 and 20 mm, and/or the head has a length of the head of between about 20 and 30 mm (Figure 3, overall length of nipple 1 is preferably between 20 mm and 32 mm, [Column 4, lines 2-3]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the head of Craig to have a length between 20 and 30 mm as taught by Engebretson, for the purpose of replicating . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. EP [2586420] in view of Guoet al. CN [206007626].
With respect to Claim 15, Craig discloses: An artificial teat according to claim 1.
Craig fails to teach: wherein the teat includes a textured surface, and/or wherein the teat includes a micro-textured outer surface. 
Within the same field of teat, Guo teaches: wherein the teat includes a textured surface, and/or wherein the teat includes a micro-textured outer surface (See figure 1, a simulated breast nipple comfort pacifier …the surface of the pacifier is provided with imitation nipple skin particles 2 and an imitation nipple skin texture 3, page 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teat surface of Craig to have a textured surface as taught by Guo, for the purpose of imitating the nipple and meet the requirements of infants and young children’s lip-sucking breast milk, [Guo, page 2].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. EP [2586420] in view of Bawa US PG Pub [2017/0151131].
With respect to Claim 20, Craig discloses: An artificial teat according to claim 16.

Within the same field of teat, Bawa teaches: wherein the shield includes a textured surface on the face that, in use, contacts a user, and/or wherein the textured surface includes a micro-texture (See Figure 2, guard portion 16, pacifying cleaning device 10 is comprised, generally, of an elongated and rounded nipple portion 12 attached to a guard portion 16, a raised lip displace 22 located atop the guard portion 16 and located about the base of the nipple portion 12, and a set of bristles, represented herein as 14, for clarity, protruding from the lip displacer 22, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surface of the shield of Craig to have a textured surface as taught by Bawa for the purpose of the bristles moving against the teeth, and gums, brought about by the sucking motions of the infant, serves to clean the teeth and gums, removing contaminants that can help cause infection and help prevent cavities and infections, [Bawa, 0020]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The prior art of record discloses other teats and pacifiers for infants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MELANIE R TYSON/Primary Examiner, Art Unit 3771